      Case 1:19-cv-06942-JPO-BCM Document 24 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YASEEN TRAYNOR A/K/A YASEEN
 TRAYLOR,
                     Plaintiff,                               19-CV-6942 (JPO) (BCM)

                     -v-                                                ORDER

 TEESPRING, INC.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       The Court entered a consent decree resolving the merits of this case on January 16, 2020.

(See Dkt. No. 23.) Accordingly, it is hereby ORDERED that this action is DISMISSED without

costs and without prejudice to restoring the action to the Court’s calendar, provided the

application to restore the action is made on or before January 16, 2023.

       All filing deadlines and conference dates are adjourned sine die.

       SO ORDERED.

Dated: September 23, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
